DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending in this application.

Information Disclosure Statement
The IDS filed on 09/09/2022 has been considered. 

Response to Arguments

Applicant’s arguments regarding the rejections of claims 1-25 under 35 U.S.C. 112b have been fully considered and are completely persuasive. Some of the rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1-25.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-25 have been fully considered but they are not persuasive and are moot in light of the references being applied in the current rejection.

Claim Objections
Claims 1, 8, 14, and 20 are objected to because of the following informalities: they recite “updated flatform indexes” which should recite “updated platform indexes”.  
Claims 7, 13, 19, and 25 are objected to because of the following informalities: some of the mandatory and best effort constraints are duplicates of mandatory and best effort constraints in the independent claims. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1, 8, 14, and 20 (line numbers refer to claim 1):
	Lines 4-5 recite “identifying respective platforms that yield lowest costs for running the respective workloads” and lines 14-15 recite “for the set of workloads, determining a set of candidate platforms that yield the lowest costs”  but it is unclear whether this means that the lowest cost for placing each workload is determined or if the total cost of placing all the workloads on the platforms is minimized. 
	Line 7 recites “running the respective workloads on the respective workloads” and lines 11-12 recite “complete the respective workloads by the respective workloads” but should be changed to “running the respective workloads on the respective platforms” and “complete the respective workloads by the respective platforms”.
	Lines 17-23 recite “determining upgraded platform indexes in the workload-platform matrix, the updated flatform indexes identifying respective ones of the candidate platforms and calculating upgraded costs for the set of workloads; selecting, from the set of workloads, a workload that has a lowest upgraded cost; setting an upgraded platform index in the workload-platform matrix for the workload that has the lowest upgraded cost” but it is unclear what the workload is being upgraded from (ie. Was the workload already on a platform, and is the workload being migrated to another platform, thus upgrading the workload?).
	Lines 24-30 recite “executing iteration of solving an optimization problem for another workload, until through cycles of the iteration finding optimal placements of the respective workloads on the respective platforms, steps of the iteration including determining whether the mandatory constraints are satisfied, checking the best effort constraints, determining the set of workloads, determining the set of candidate platforms, determining the upgraded platform indexes, selecting the workload that has the lowest upgraded cost, and setting the upgraded platform index for the workload that has the lowest upgraded cost” but it is unclear what is meant by cycles of the iteration since the iteration is for solving an optimization for another workload and cycles of the iteration are for finding optimal placements of the respective workloads on the respective platforms not just the other workload. 

As per claims 2, 9, 15, and 21 (line numbers refer to claim 2):
	Lines 4, 5, 7, and 8 recite “previous placements” but it is unclear what the current placements are, so there for it is unclear what the previous placement are. Additionally, it is unclear how the previous placements were made.

As per claims 3, 5, 10, 12, 16, 18, 22, and 24 (line numbers refer to claim 3):
	Lines 3 and 4 recite “current placements” but it unclear what the current placements are (ie. Are workloads already placed on platforms prior to the optimization of workload placement?).

As per claims 7, 13, 19, and 25 (line numbers refer to claim 7):	
	Lines 2-3 recites “cost of running a workload on a platform” and line 9 recites “a workload by a platform”  but there are multiple workloads and multiple platforms so it is unclear which workload and platform are referred to in this limitation.

Claims 4, 5, 6, 11, 12, 17, 18, 23, and 24 are dependent claims of claims 1, 8, 14, and 20 and fail to resolve the deficiencies of claims 1, 8, 14, and 20, so they are rejected for the same reasons as claims 1, 8, 14, and 20 above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to a judicial exception (abstract idea) without significantly more.

As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim
is directed to a method. Therefore, the claim is directed to one of the four statutory categories of
invention.
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites a judicial exception. Specifically, the limitations of “for optimizing placements of workloads on multiple platforms, the method comprising:  setting, for respective workloads, platform indexes in a workload-platform matrix, the platform indexes identifying respective platforms that yield lowest costs for running the respective workloads;  determining, for the respective workloads, whether mandatory constraints regarding budgets for running the respective workloads on the respective workloads, platform eligibility for running the respective workloads, and platform resource capacities are satisfied;  in response to determining that the mandatory constraints are satisfied, checking a best effort constraint regarding required durations to complete the respective workloads by the respective workloads;  determining a set of workloads for which the best effort constraints are not satisfied;  in response to that the set of workloads is not empty, for the set of workloads, determining a set of candidate platforms that yield the lowest costs and enable the best effort constraints to be satisfied;  determining upgraded platform indexes in the workload-platform matrix, the updated flatform indexes identifying respective ones of the candidate platforms and calculating upgraded costs for the set of workloads;  selecting, from the set of workloads, a workload that has a lowest upgraded cost;  setting an upgraded platform index in the workload-platform matrix for the workload that has the lowest upgraded cost; and  executing iteration of solving an optimization problem for another workload, until through cycles of the iteration finding optimal placements of the respective workloads on the respective platforms, steps of the iteration including determining whether the mandatory constraints are satisfied, checking the best effort constraints, determining the set of workloads, determining the set of candidate platforms, determining the upgraded platform indexes, selecting the workload that has the lowest upgraded cost, and setting the upgraded platform index for the workload that has the lowest upgraded cost” recite mental processes. Optimizing placements is a mental process because humans can mentally think of where workloads should be allocated. Additionally, the limitation “for optimizing placements of workloads on multiple platforms as a service” is an intended use limitation and does not have weight. Setting, for respective workloads, platform indexes in a workload-platform matrix, the platform indexes identifying respective platforms that yield lowest costs for running the respective workloads is a mental process because it merely involves a human to mentally associate platform indexes with platforms that have the lowest costs for running the respective workloads. Determining, for the respective workloads, whether mandatory constraints are satisfied and in response to determining that the mandatory constraints are satisfied, checking best effort constraints merely requires a human to mentally compare metrics of workloads with constraints. Humans can compute in their minds which platforms yield the lowest costs and can compare metrics of a workload with best effort constraints to determine if best effort constraints will be satisfied. Humans can associate upgraded platform indexes with candidate platforms that yield the lowest costs and enable the best effort constraints to be satisfied and can calculate in their heads the upgraded costs for the workloads. Humans can use their judgement to compare upgraded costs of workloads to determined which workload has the lowest upgraded cost. Humans can mentally associate an upgraded platform index with a workload that has to the lowest upgraded cost in order to set the upgraded platform index. Humans can do computations in their heads to iteratively solve an optimization problem. 
In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional
elements, alone or in combination do not integrate the judicial exceptions into a practical
application for the following rationale:
The limitation “computer-implemented” applies judicial exceptions on a generic computer. "Alappat 's rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court's Bilski and Alice Corp. decisions" so therefore applying judicial exceptions on a computer does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)).

In step 2B of the 101 analysis, the examiner has determined that the additional elements,
alone or in combination do not recite significantly more than the abstract ideas identified above for the following rationale:
The limitation "computer-implemented” applies judicial exceptions on a generic computer and therefore do not provide significantly more.

As per claims 2-7, their limitations further describe the abstract idea, so they do not integrate the judicial exceptions into a practical application and do not recite significantly more.

As per claim 8, it is similarly rejected to claim 1. Additionally, claim 8 recites “a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors, the program instructions executable”. These limitations are generic computing components that do not integrate the judicial exceptions into a practical application and do not recite significantly more. 

As per claims 9-13, their limitations further describe the abstract idea, so they do not integrate the judicial exceptions into a practical application and do not recite significantly more.

As per claim 14, it is similarly rejected to claim 1. Additionally, claim 14 recites “a computer system, the computer system comprising one or more processors, one or more computer readable tangible storage devices, and program instructions stored on at least one of the one or more computer readable tangible storage devices for execution by at least one of the one or more processors, the program instructions executable”. These limitations are generic computing components that do not integrate the judicial exceptions into a practical application and do not recite significantly more. 

As per claims 15-19, their limitations further describe the abstract idea, so they do not integrate the judicial exceptions into a practical application and do not recite significantly more.

As per claim 20, it is similarly rejected to claim 1. Additionally, claim 20 recites “a system of multiple platforms as a service, comprising: respective workloads, comprising pending workloads and running workloads; respective platforms, comprising remote platforms and local platforms; a system for mapping the respective workloads and the respective platforms; the system for mapping the respective workloads and the respective platforms comprising one or more processors, one or more computer readable tangible storage devices, and program instructions stored on at least one of the one or more computer readable tangible storage devices for execution by at least one of the one or more processors, the program instructions executable”. These limitations further limit the abstract idea and contain generic computing components that do not integrate the judicial exceptions into a practical application and do not recite significantly more. 

As per claims 21-25, their limitations further describe the abstract idea, so they do not integrate the judicial exceptions into a practical application and do not recite significantly more.

Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to signals per se. With regards to claim 8, the claim is drawn to a computer program product comprising a computer readable storage medium. The specification recites in paragraph [0095] that “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se” but paragraph [0094] recites “the computer program product may include a computer readable storage medium”. The term comprises does not exclude additional unrecited elements. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter). The claim may be amended by changing "computer program product" to "non-transitory computer program product", thus excluding that portion of the scope covering transitory signals. Claims 9-13 depend on claim 8 above and do not cure the deficiency thereof, therefore they are rejected under the same reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7, 8, 10, 12, 13, 14, 16, 18, 19, 20, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 20170041386 A1 herein Bhat) in view of Zhu et al. (US 9344380 B2 herein Zhu),  in view of Jiang et al. (CN109547555A herein Jiang), Li et al. (US 20130117752 A1), and Wang et al. (Adaptive scheduling for parallel tasks with QoS satisfaction for hybrid cloud environments herein Wang). 
The claim mappings of Jiang are made with a translation of CN109547555A.
Bhat, Zhu, and Jiang were cited in a previous office action.
As per claim 1, Bhat teaches the invention substantially as claimed including a computer-implemented method for optimizing placements of workloads on multiple platforms ([0020] According to one embodiment of the present invention, a method is provided for dynamically and optimally provisioning middleware to host an application with one or more APIs in a PaaS layer of a cloud computing environment by executing one or more instructions of the application on a target platform; [0022] The common hosting environment 101 spans multiple platforms; [0062] Platform as a Service (PaaS): the capability provided to the consumer is to deploy onto the cloud infrastructure consumer-created or acquired applications; [0035]  The CICS® applications can either be hosted on a CICS®-TS environment (on System Z) or an IBM TXSeries® for Multiplatforms environment (on a distributed platform).), the method comprising: 
setting, for respective workloads, platform indexes identifying respective platforms that yield lowest costs for running the respective workloads ([0038] decides to run the application on a target platform (e.g., an eligible, permissible hosting environment with the lowest cost implication; [0035]  The CICS® applications can either be hosted on a CICS®-TS environment (on System Z) or an IBM TXSeries® for Multiplatforms environment (on a distributed platform).); 
determining, for the respective workloads, whether mandatory constraints regarding platform eligibility for running the respective workloads are satisfied; determining whether the mandatory constraints are satisfied, determining the set of workloads, determining the set of candidate platforms ([0038] Incoming request 701 (e.g., a request for an application) is directed to dynamic policy manager 730, which decides to run the application on a target platform (e.g., an eligible, permissible hosting environment with the lowest cost implication or the lowest performance metric for running the application); [0032] If the application is eligible to run on the first platform in the PaaS (e.g., the distributed platform), then a runtime policy for the application is analyzed to determine whether the runtime policy permits running the application on the first platform (e.g., the distributed platform), see 405. If the application is permitted to run on the first platform, the application is executed on the first platform, see 406; [0032] The runtime policy can include runtime requirements such as a minimum response time (i.e., minimum time to process/execute an instruction), estimated transaction frequency (i.e., minimum bandwidth), scalability (e.g., a platform's ability to increase resources in response to increased demand), availability, etc; [0004] determine whether one or more instructions for the application are permitted to be executed on one or more of the hosting platforms; [0035]  The CICS® applications can either be hosted on a CICS®-TS environment (on System Z) or an IBM TXSeries® for Multiplatforms environment (on a distributed platform)).

Bhat fails to teach setting, for respective workloads, platform indexes in a workload-platform matrix, the platform indexes identifying respective platforms; determining, for the respective workloads, whether mandatory constraints regarding budgets for running the respective workloads on the respective workloads and platform resource capacities are satisfied; in response to determining that the mandatory constraints are satisfied, checking a best effort constraint regarding required durations to complete the respective workloads by the respective workloads; determining a set of workloads for which the best effort constraints are not satisfied; in response to that the set of workloads is not empty, for the set of workloads, determining a set of candidate platforms that yield the lowest costs and enable the best effort constraints to be satisfied; determining upgraded platform indexes in the workload platform matrix, the updated flatform indexes identifying respective ones of the candidate platforms and calculating upgraded costs for the set of workloads; selecting, from the set of workloads, a workload that has a lowest upgraded cost; setting an upgraded platform index in the workload-platform matrix for the workload that has the lowest upgraded cost; and executing iteration of solving an optimization problem for another workload, until through cycles of the iteration finding optimal placements of the respective workloads on the respective platforms, steps of the iteration including determining whether the mandatory constraints are satisfied, checking the best effort constraints, determining the set of workloads, determining the set of candidate platforms, determining the upgraded platform indexes, selecting the workload that has the lowest upgraded cost, and setting the upgraded platform index for the workload that has the lowest upgraded cost.

However, Zhu teaches determining, for the respective workloads, whether mandatory constraints regarding platform resource capacities are satisfied (Col. 15 lines 1-4 The WPPI system 102 uses affiliation rules to assign the profiled workloads to actual physical resources based on known characteristics of the physical resources (e.g., amount and/or capacity of resources; Col. 18 lines 8-10 The specifications for each resource may include CPU capacity 1008, memory capacity 1010, disk storage capacity 1012); 
in response to determining that the mandatory constraints are satisfied, checking a best effort constraint regarding required durations to complete the respective workloads by the respective workloads (Col. 15 lines 12-23 The WPPI system 102 includes affiliation rules that use fuzzy logic 170 to map one or more workloads to a cloud provider's available infrastructure that the WPPI system 102 determines satisfy desired QoS guarantees 126 for workloads of the cloud consumers. For example, a cloud provider 134 may provide two servers that may have similar or different resource capabilities (e.g., amount of disk storage, number of CPUs, random access memory (RAM)). The Affiliation rules identify one or more resource mapping (e.g., the optimal one or more ways to map the workload demand to the available resources) of workloads characterized based on the physical resources available to which to map the workloads; Col. 19 lines 41-42 FIG. 16 shows soft deadlines 1600 (e.g., QoS guarantees 126); Col. 10 lines 30-35 FIG. 2 shows types of cloud providers (202, 204, 206) the WIP system 102 may identify for consolidating and/or migrating cloud consumers' workloads (e.g., applications). The types of cloud providers (202, 204, 206) may provide…platforms as a service (PaaS 210); Col. 7 lines 20-23 The WPPI system 102 may evaluate one or more Quality-of-Service (Qos) metrics 126 (e.g., response time) of the cloud consumer's workload (e.g., application); Col. 17 lines 56-57 the application QoS metric (e.g., response time deadline) guarantees; The cloud provider’s available infrastructure is a mandatory constraint and the QoS guarantees are best effort constraints.); 
determining a set of workloads for which the best effort constraints are not satisfied; in response to that the set of workloads is not empty, for the set of workloads, determining a set of candidate platforms that yield the lowest costs and enable the best effort constraints to be satisfied; determining upgraded platform indexes identifying respective ones of the candidate platforms and calculating upgraded costs for the set of workloads; checking the best effort constraints, determining the upgraded platform indexes (Col. 13 lines 43-47 However, when a proposed consolidation configuration violates an application's deadlines (e.g., fails to satisfy the QoS guarantees of the workloads) the WPPI system 102 may identify a migration destination (e.g., another cloud provider's resources) that satisfies the QoS guarantees of the workloads; Col. 19 lines 41-58 FIG. 16 shows soft deadlines 1600 (e.g., QoS guarantees 126) for cloud consumer 136 submitted applications (e.g., workloads 1602, 1604, 1606). Cloud consumer 136 submits each application (e.g., workload 1602, 1604, 1606) with the QoS guarantees 126 (e.g., response time) including a deadline, either hard or soft (1602, 1604, 1606), and a priority ranking (1608, 1610, 1612) of importance that the application (e.g., workload) complete on time (1614, 1616, 1618). The WPPI system 102 provides cloud providers 134 a way to minimize resource utilization costs…The WPPI system 102 identifies for each provider the resource usage and resource cost; Col. 10 lines 30-35 FIG. 2 shows types of cloud providers (202, 204, 206) the WIP system 102 may identify for consolidating and/or migrating cloud consumers' workloads (e.g., applications). The types of cloud providers (202, 204, 206) may provide…platforms as a service (PaaS 210))

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bhat with the teachings of Zhu because Zhu’s teaching of migrating workloads to platforms allows QoS guarantees to be met and resource utilization costs to be minimized (see Zhu, Col. 13 lines 45-47 may identify a migration destination (e.g., another cloud provider's resources) that satisfies the QoS guarantees of the workloads; Col. 19 lines 49-50 The WPPI system 102 provides cloud providers 134 a way to minimize resource utilization costs).
	
	Bhat and Zhu fail to teach setting, for respective workloads, platform indexes in a workload-platform matrix, the platform indexes identifying respective platforms; determining, for the respective workloads, whether mandatory constraints regarding budgets for running the respective workloads on the respective workloads are satisfied; determining upgraded platform indexes in the workload platform matrix, the updated flatform indexes identifying respective ones of the candidate platforms; selecting, from the set of workloads, a workload that has a lowest upgraded cost; setting an upgraded platform index in the workload-platform matrix for the workload that has the lowest upgraded cost; and executing iteration of solving an optimization problem for another workload, until through cycles of the iteration finding optimal placements of the respective workloads on the respective platforms, steps of the iteration including determining whether the mandatory constraints are satisfied, checking the best effort constraints, determining the set of workloads, determining the set of candidate platforms, determining the upgraded platform indexes, selecting the workload that has the lowest upgraded cost, and setting the upgraded platform index for the workload that has the lowest upgraded cost.

	However, Jiang teaches selecting, from the set of workloads, a workload that has a lowest upgraded cost; setting an upgraded platform index for the workload that has the lowest upgraded cost ([0091] the task with the lowest cost among all tasks of each user is migrated first; [0076] calculate the minimum cost of each accessible wireless access base station m that can access the edge cloud server (as platform) and the edge cloud server index; [0079] calculate the task with the minimum delay-energy-consumption-cost in the offloading task set; [0004] migrate computing-intensive tasks to the MEC server; [0051] the unit cost of using edge cloud servers C1 and C2 is 2 and 3, respectively.); and
executing iteration of solving an optimization problem for another workload, until finding optimal placements of the respective workloads on the respective platforms, selecting the workload that has the lowest upgraded cost, and setting the upgraded platform index for the workload that has the lowest upgraded cost ([0010] All tasks with the smallest weighted sum of user delay-energy-consumption-cost are granted the right to access the edge cloud network and allocate resources; [0052] Multiple users in the network have multiple computing-intensive tasks that need to be offloaded to the edge cloud server; [0035] For the offloading task, calculate its optimal accessible wireless access base station and optimal accessible edge cloud server; [0051] The network in Figure 1 includes four mobile users (or tasks, applications) S1, S2, S3 and S4, three wireless network access base stations B1, B2 and B3, and two edge cloud servers C1 and C2; [0081] In this cycle, determine the available computing resources of the edge cloud server; The task with the lowest cost is migrated to a cloud server first and there are multiple tasks, so there are multiple iterations of placing tasks on optimal cloud servers.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bhat and Zhu with the teachings of Jiang because Jiang’s teaching of migrating tasks with the lowest costs minimizes costs (see Jiang, [0044] minimizes the weighted sum of delay-energy consumption-cost of multi-user multi-task offloading). 

Bhat, Zhu, and Jiang fail to teach setting, for respective workloads, platform indexes in a workload-platform matrix, the platform indexes identifying respective platforms; determining, for the respective workloads, whether mandatory constraints regarding budgets for running the respective workloads on the respective workloads are satisfied; determining upgraded platform indexes in the workload platform matrix, the updated flatform indexes identifying respective ones of the candidate platforms; setting an upgraded platform index in the workload-platform matrix for the workload; executing iteration of solving an optimization problem for another workload, until through cycles of the iteration finding optimal placements of the respective workloads on the respective platforms, steps of the iteration including determining whether the mandatory constraints are satisfied, checking the best effort constraints, determining the set of workloads, determining the set of candidate platforms, determining the upgraded platform indexes, selecting the workload, and setting the upgraded platform index for the workload.

	However, Li teaches setting, for respective workloads, platform indexes in a workload-platform matrix, the platform indexes identifying respective platforms; determining upgraded platform indexes in the workload platform matrix, the updated flatform indexes identifying respective ones of the candidate platforms; setting an upgraded platform index in the workload-platform matrix for the workload (Fig. 4; [0070] The length of the array is the number of jobs (assuming all tasks of a job are placed on a single server), as shown in row 404, and the value in array element i is the unique identifier for any of the S possible servers to which job i is assigned, as shown in row 406. For example, in FIG. 4, the first (leftmost) array position, array[1]=2, indicates that job 1 is assigned to server 2; [0074] As shown in Algorithm 1, RAND proceeds in the following manner: (1) Choose a random job placement as the initial best result and evaluate it according to the optimization criteria. (2) Choose another random job placement; if the resulting evaluation value is less than the value from the previous step, then this job placement is the new optimum. (3) Repeat step (2) for a fixed number of rounds.);
executing iteration of solving an optimization problem for another workload, until through cycles of the iteration finding optimal placements of the respective workloads on the respective platforms, steps of the iteration including determining whether the mandatory constraints are satisfied, checking the best effort constraints, determining the set of workloads, determining the set of candidate platforms, determining the upgraded platform indexes, selecting the workload, and setting the upgraded platform index for the workload (Fig. 4; Algorithm 1 Random optimization; [0072] Exhaustive search is guaranteed to find the optimal solution in the search space by iterating through all possible placements of jobs to the server nodes; [0075] Like RAND, it repeatedly evaluates candidate solutions and compares them to the best solutions in the previous round to determine the final best solution, but at each iteration, a "neighborhood" of candidate solutions is evaluated at a time, with the best-scoring solution in the neighborhood being selected as the current best solution in the next round; [0054] place tasks onto compute nodes in such a manner that the placement optimizes some metric; [0055] The per-job metric may be written in terms of corresponding constants, e.g., (i) a wallclock soft deadline; (ii) a wallclock hard deadline; (iii) a positive business value .alpha. (e.g, if the task completes before the deadline); (iv) a negative business value .beta. (e.g., if the task completes at/after the soft deadline and before the hard deadline; and (v) a negative business value (e.g., if the task completes at/after the hard deadline; [0073] a greedy heuristic may be useful where each job in the workload is stable-sorted by hard deadline and then soft deadline; [0074] As shown in Algorithm 1, RAND proceeds in the following manner: (1) Choose a random job placement as the initial best result and evaluate it according to the optimization criteria. (2) Choose another random job placement; if the resulting evaluation value is less than the value from the previous step, then this job placement is the new optimum. (3) Repeat step (2) for a fixed number of rounds; [0070] The length of the array is the number of jobs (assuming all tasks of a job are placed on a single server), as shown in row 404, and the value in array element i is the unique identifier for any of the S possible servers to which job i is assigned, as shown in row 406. For example, in FIG. 4, the first (leftmost) array position, array[1]=2, indicates that job 1 is assigned to server 2.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bhat, Zhu, and Jiang with the teachings of Li to use an iterative process to find the optimal placement of jobs on server nodes (see [0072] Exhaustive search is guaranteed to find the optimal solution in the search space by iterating through all possible placements of jobs to the server nodes.)
	
Bhat, Zhu, Jiang, and Li fail to teach determining, for the respective workloads, whether mandatory constraints regarding budgets for running the respective workloads on the respective workloads are satisfied. 

However, Wang teaches determining, for the respective workloads, whether mandatory constraints regarding budgets for running the respective workloads on the respective workloads are satisfied (Fig. 5; pg. 800 paragraph 3 lines 11-12 Lines 17–21 check whether
the budget constraint is satisfied; pg. 790 paragraph 2 lines 8-10, set the preferred application performance, the deadline (QoS) of the application, and the budget for using the public cloud; pg. 794 Definition 9 (Budget control constraint) Given a job Ji, a budget Mi is a user-defined
variable representing all the expense of executing job Ji in the public cloud… The picking variable ai,j,k = 1 denotes that task Vi,j is assigned to resource slot k; pg. 798 paragraph 1 lines 5-6 , the system needs to estimate if the public cloud can meet the constraints of the deadline and the budget).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bhat, Zhu, Jiang, and Li with the teachings of Wang for cost optimization (see Wang pg. 786 paragraph 2 lines 7-8 to achieve a total optimization regarding the cost and the deadline constraints).
	

As per claim 3, Bhat, Zhu, Jiang, Li, and Wang teach the computer-implemented method of claim 1. Zhu specifically teaches further comprising: in response to that the set of workloads is empty, outputting current placements as the optimal placements of the respective workloads on the respective platforms (Fig. 18; Col. 20 lines 5-21 FIG. 18 shows visual indicators 1800 indicating whether a consolidation strategy satisfies the workloads' QoS guarantee. A graphical representation (e.g., happy faces 1802, 1804, 1806) indicates whether the application meets the time deadline (1808, 1810, 1812) for the application (e.g., workloads 1814, 1816, 1818). In case 1, the measured time is reported, while in case 2, the WPPI system 102 reports both the measured time as well as execution time predicted from the WPPI system 102 model. Neither of the assignments violates deadlines of the applications. In case 1, resources are underutilized, and resource costs (1826, 1828, 1830) are higher because case 1 uses 3 servers. The WPPI system 102 may indicate cloud provider revenue graphically (1820, 1822, 1824) (e.g., as happy faces for revenue or sad faces for loss) to indicate whether an assignment achieves the provider's revenue goal; Col 6 lines 5-8 identifies optimal mappings of combinations of workloads and resource mappings (e.g., consolidation strategies 132) that satisfy the QoS guarantees 126 of the workloads).
Additionally, Li teaches wherein the current placements are a solution of the optimization problem in a current cycle of the iteration (Algorithm 1 Random optimization; [0074] As shown in Algorithm 1, RAND proceeds in the following manner: (1) Choose a random job placement as the initial best result and evaluate it according to the optimization criteria. (2) Choose another random job placement; if the resulting evaluation value is less than the value from the previous step, then this job placement is the new optimum).

As per claim 5, Bhat, Zhu, Jiang, Li, and Wang teach the computer-implemented method of claim 1. Zhu specifically teaches further comprising: determining whether the set of workloads contains at least one workload that is feasible for updating; in response to determining that the set of workloads contains no workload that is feasible for upgrade, setting current placements as the optimal placements of the respective workloads on the respective platforms (Fig. 18; Col. 20 lines 5-21 FIG. 18 shows visual indicators 1800 indicating whether a consolidation strategy satisfies the workloads' QoS guarantee. A graphical representation (e.g., happy faces 1802, 1804, 1806) indicates whether the application meets the time deadline (1808, 1810, 1812) for the application (e.g., workloads 1814, 1816, 1818). In case 1, the measured time is reported, while in case 2, the WPPI system 102 reports both the measured time as well as execution time predicted from the WPPI system 102 model. Neither of the assignments violates deadlines of the applications. In case 1, resources are underutilized, and resource costs (1826, 1828, 1830) are higher because case 1 uses 3 servers. The WPPI system 102 may indicate cloud provider revenue graphically (1820, 1822, 1824) (e.g., as happy faces for revenue or sad faces for loss) to indicate whether an assignment achieves the provider's revenue goal; Col 6 lines 5-8 identifies optimal mappings of combinations of workloads and resource mappings (e.g., consolidation strategies 132) that satisfy the QoS guarantees 126 of the workloads; Col 6 lines 5-8 identifies optimal mappings of combinations of workloads and resource mappings (e.g., consolidation strategies 132) that satisfy the QoS guarantees 126 of the workloads).
Additionally, Li teaches wherein the current placements are a solution of the optimization problem in a current cycle of the iteration (Algorithm 1 Random optimization; [0074] As shown in Algorithm 1, RAND proceeds in the following manner: (1) Choose a random job placement as the initial best result and evaluate it according to the optimization criteria. (2) Choose another random job placement; if the resulting evaluation value is less than the value from the previous step, then this job placement is the new optimum).

As per claim 6, Bhat, Zhu, Jiang, Li, and Wang teach the computer-implemented method of claim 1. Zhu specifically teaches wherein an objective of the optimization problem is to minimize a total cost for running the respective workloads on the respective platforms (Col. 19 lines 48-58 The WPPI system 102 provides cloud providers 134 a way to minimize resource utilization costs 142 and maximize revenue 128 (1620). For example, the WPPI system 102 may analyze three applications submitted to two cloud providers, and evaluate random assignments versus model-base assignments, and execute the applications (e.g., workloads) and displays the observations (1622, 1624, 1626) (e.g., CPU, disk, memory, network utilizations). The WPPI system 102 identifies for each provider the resource usage and resource cost; Col. 13 lines 33-35 reduce resource cost (418) (e.g., identifying cloud providers' resources to map the cloud consumers' submitted workloads); Col. 8 lines 18-22 For example, the WPPI system 102 uses models (114, 130, 116) and the affiliation rules 122 to optimize the number of QoS guarantees 126 of workloads that are satisfied or when a cost is associated with each workload then optimize the revenue).

As per claim 7, Bhat, Zhu, Jiang, Li, and Wang teach the computer-implemented method of claim 1. Bhat teaches a third of the mandatory constraints requires that a selected platform for running a workload is eligible for running the workload ([0032] determines whether the application is eligible to run on a first platform in the PaaS…If the application is eligible to run on the first platform in the PaaS (e.g., the distributed platform), then a runtime policy for the application is analyzed to determine whether the runtime policy permits running the application on the first platform (e.g., the distributed platform), see 405. If the application is permitted to run on the first platform, the application is executed on the first platform; [0033] in a scenario where three platforms are provided in the PaaS (e.g., low cost platform, medium cost platform, and System Z) a determination of whether the application is eligible to run on the low cost platform (e.g., 403) may be followed by a determination of whether the application is eligible to run on the medium cost platform, and if the application is not eligible or permitted to run on either the low cost platform or the medium cost platform, the application is executed on the System Z platform.).
Additionally, Zhu teaches a fourth of the mandatory constraints requires that a resource consumption maximal bound of any platform be not exceeded (Col. 15 lines 1-4 The WPPI system 102 uses affiliation rules to assign the profiled workloads to actual physical resources based on known characteristics of the physical resources (e.g., amount and/or capacity of resources; Col. 18 lines 8-10 The specifications for each resource may include CPU capacity 1008, memory capacity 1010, disk storage capacity 1012); and 
wherein one of the best effort constraints requires that an estimated duration to complete a workload by a platform do not exceed an required duration to complete (Col. 13 lines 43-47 However, when a proposed consolidation configuration violates an application's deadlines (e.g., fails to satisfy the QoS guarantees of the workloads) the WPPI system 102 may identify a migration destination (e.g., another cloud provider's resources) that satisfies the QoS guarantees of the workloads; Col. 19 lines 41-43 FIG. 16 shows soft deadlines 1600 (e.g., QoS guarantees 126) for cloud consumer 136 submitted applications (e.g., workloads).
Additionally, Wang teaches wherein a first of the mandatory constraints requires that a cost for running a workload on a platform does not exceed a remaining monetary budget, a second of the mandatory constraints requires that a total cost for running the respective workloads on the respective platforms does not exceed an overall monetary budget (Fig. 5; pg. 800 paragraph 3 lines 11-12 Lines 17–21 check whether the budget constraint is satisfied; pg. 790 paragraph 2 lines 8-10, set the preferred application performance, the deadline (QoS) of the application, and the budget for using the public cloud; pg. 794 Definition 9 (Budget control constraint) Given a job Ji, a budget Mi is a user-defined variable representing all the expense of executing job Ji in the public cloud… The picking variable ai,j,k = 1 denotes that task Vi,j is assigned to resource slot k; pg. 798 paragraph 1 lines 5-6 , the system needs to estimate if the public cloud can meet the constraints of the deadline and the budget; Fig. 5 shows that a total cost is calculated for all jobs placed on respective public resource slots and the total cost is compared to an overall monetary budget.).
	

As per claim 8, it is a computer program product claim of claim 1 so it is rejected for the same reasons as claim 1 above. Additionally, Bhat teaches a computer program product for optimizing placements of workloads on multiple platforms, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors, the program instructions executable to perform operations ([0005] The computer program product may include at least one computer readable non-transitory storage medium having computer readable program instructions for execution by a processor; [0020] According to one embodiment of the present invention, a method is provided for dynamically and optimally provisioning middleware to host an application with one or more APIs in a PaaS layer of a cloud computing environment by executing one or more instructions of the application on a target platform; [0022] The common hosting environment 101 spans multiple platforms; [0062] Platform as a Service (PaaS): the capability provided to the consumer is to deploy onto the cloud infrastructure consumer-created or acquired applications; [0035]  The CICS® applications can either be hosted on a CICS®-TS environment (on System Z) or an IBM TXSeries® for Multiplatforms environment (on a distributed platform).).

As per claims 10 and 12, they are computer program product claims of claims 3 and 5, so they are rejected for the same reasons as claims 3 and 5 above. 

As per claim 13, Bhat, Zhu, Jiang, Li, and Wang the computer program product of claim 8. Bhat specifically teaches a third of the mandatory constraints requires that a selected platform for running a workload is eligible for running the workload ([0032] determines whether the application is eligible to run on a first platform in the PaaS…If the application is eligible to run on the first platform in the PaaS (e.g., the distributed platform), then a runtime policy for the application is analyzed to determine whether the runtime policy permits running the application on the first platform (e.g., the distributed platform), see 405. If the application is permitted to run on the first platform, the application is executed on the first platform; [0033] in a scenario where three platforms are provided in the PaaS (e.g., low cost platform, medium cost platform, and System Z) a determination of whether the application is eligible to run on the low cost platform (e.g., 403) may be followed by a determination of whether the application is eligible to run on the medium cost platform, and if the application is not eligible or permitted to run on either the low cost platform or the medium cost platform, the application is executed on the System Z platform.).
Additionally, Zhu teaches wherein an objective of the optimization problem is to minimize a total cost for running the respective workloads on the respective platforms (Col. 19 lines 48-58 The WPPI system 102 provides cloud providers 134 a way to minimize resource utilization costs 142 and maximize revenue 128 (1620). For example, the WPPI system 102 may analyze three applications submitted to two cloud providers, and evaluate random assignments versus model-base assignments, and execute the applications (e.g., workloads) and displays the observations (1622, 1624, 1626) (e.g., CPU, disk, memory, network utilizations). The WPPI system 102 identifies for each provider the resource usage and resource cost; Col. 13 lines 33-35 reduce resource cost (418) (e.g., identifying cloud providers' resources to map the cloud consumers' submitted workloads); Col. 8 lines 18-22 For example, the WPPI system 102 uses models (114, 130, 116) and the affiliation rules 122 to optimize the number of QoS guarantees 126 of workloads that are satisfied or when a cost is associated with each workload then optimize the revenue); a fourth of the mandatory constraints requires that a resource consumption maximal bound of any platform be not exceeded (Col. 15 lines 1-4 The WPPI system 102 uses affiliation rules to assign the profiled workloads to actual physical resources based on known characteristics of the physical resources (e.g., amount and/or capacity of resources; Col. 18 lines 8-10 The specifications for each resource may include CPU capacity 1008, memory capacity 1010, disk storage capacity 1012); wherein one of the best effort constraints requires that an estimated duration to complete a workload by a platform do not exceed an required duration to complete (Col. 13 lines 43-47 However, when a proposed consolidation configuration violates an application's deadlines (e.g., fails to satisfy the QoS guarantees of the workloads) the WPPI system 102 may identify a migration destination (e.g., another cloud provider's resources) that satisfies the QoS guarantees of the workloads; Col. 19 lines 41-43 FIG. 16 shows soft deadlines 1600 (e.g., QoS guarantees 126) for cloud consumer 136 submitted applications (e.g., workloads).
Additionally, Wang teaches wherein a first of the mandatory constraints requires that a cost for running a workload on a platform does not exceed a remaining monetary budget, a second of the mandatory constraints requires that the total cost does not exceed an overall monetary budget (Fig. 5; pg. 800 paragraph 3 lines 11-12 Lines 17–21 check whether the budget constraint is satisfied; pg. 790 paragraph 2 lines 8-10, set the preferred application performance, the deadline (QoS) of the application, and the budget for using the public cloud; pg. 794 Definition 9 (Budget control constraint) Given a job Ji, a budget Mi is a user-defined
variable representing all the expense of executing job Ji in the public cloud… The picking variable ai,j,k = 1 denotes that task Vi,j is assigned to resource slot k; pg. 798 paragraph 1 lines 5-6 , the system needs to estimate if the public cloud can meet the constraints of the deadline and the budget; Fig. 5 shows that a total cost is calculated for all jobs placed on respective public resource slots and the total cost is compared to an overall monetary budget.).



As per claim 14, it is a computer system claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Bhat teaches a computer system for optimizing placements of workloads on multiple platforms, the computer system comprising one or more processors, one or more computer readable tangible storage devices, and program instructions stored on at least one of the one or more computer readable tangible storage devices for execution by at least one of the one or more processors, the program instructions executable to perform operations ([0005] The computer program product may include at least one computer readable non-transitory storage medium having computer readable program instructions for execution by a processor; [0020] According to one embodiment of the present invention, a method is provided for dynamically and optimally provisioning middleware to host an application with one or more APIs in a PaaS layer of a cloud computing environment by executing one or more instructions of the application on a target platform; [0022] The common hosting environment 101 spans multiple platforms; [0062] Platform as a Service (PaaS): the capability provided to the consumer is to deploy onto the cloud infrastructure consumer-created or acquired applications; [0035]  The CICS® applications can either be hosted on a CICS®-TS environment (on System Z) or an IBM TXSeries® for Multiplatforms environment (on a distributed platform).).

As per claims 16, 18, and 19, they are computer system claims of claims 3, 5, and 13, so they are rejected for the same reasons as claims 3, 5, and 13 above. 

As per claim 20, it is a system of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Bhat teaches a system of multiple platforms, comprising: respective workloads, comprising pending workloads and running workloads; respective platforms, comprising remote platforms and local platforms; a system for mapping the respective workloads and the respective platforms; the system for mapping the respective workloads and the respective platforms comprising one or more processors, one or more computer readable tangible storage devices, and program instructions stored on at least one of the one or more computer readable tangible storage devices for execution by at least one of the one or more processors, the program instructions executable to perform operations ([0003] Middleware lies between the underlying platform and the applications running on the platform; [0035] The CICS® applications can either be hosted on a CICS®-TS environment (on System Z) or an IBM TXSeries® for Multiplatforms environment (on a distributed platform); [0078] This allows cloud computing environment 50 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device; [0071] Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices; [0071] In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage; [0005] The computer program product may include at least one computer readable non-transitory storage medium having computer readable program instructions for execution by a processor; [0020] According to one embodiment of the present invention, a method is provided for dynamically and optimally provisioning middleware to host an application with one or more APIs in a PaaS layer of a cloud computing environment by executing one or more instructions of the application on a target platform; [0022] The common hosting environment 101 spans multiple platforms; [0062] Platform as a Service (PaaS): the capability provided to the consumer is to deploy onto the cloud infrastructure consumer-created or acquired applications).

As per claims 22, 24, and 25, they are system claims of claims 3, 5, and 13, so they are rejected for the same reasons as claims 3, 5, and 13 above. 

Claims 2, 9, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat, Zhu, Jiang, Li, and Wang, as applied to claims 1, 8, 14, and 20 above, in view of Nayar et al. (US 10671947 B2 herein Nayar) and further in view of Bai et al. (CN103095853A herein Bai).
The claim mappings of Bai are made with a translation of CN103095853A.
Nayar and Bai were cited in a previous office action.
As per claim 2, Bhat, Zhu, Jiang, Li, and Wang teach the computer-implemented method of claim 1. Bhat specifically teaches further comprising: in response to determining that the mandatory constraints are not satisfied, determining whether placements of the respective workload on the respective platforms satisfy the mandatory constraints ([0032] If the application is eligible to run on the first platform in the PaaS (e.g., the distributed platform), then a runtime policy for the application is analyzed to determine whether the runtime policy permits running the application on the first platform (e.g., the distributed platform), see 405. If the application is permitted to run on the first platform, the application is executed on the first platform, see 406. If the application is not permitted to run on the first platform, the application is executed on the second platform; [0033] it is contemplated that the runtime policy is analyzed (e.g., 405) before or simultaneously with determining whether the application is eligible to run on a particular platform).
Additionally, Li teaches wherein the previous placements are a solution of the optimization problem in a previous cycle of the iteration (pg. 7 Algorithm 1, Algorithm 2; [0054] the goal of the scheduling portal 220 (and/or 112) to place tasks onto compute nodes in such a manner that the placement optimizes some metric; [0075] it repeatedly evaluates candidate solutions and compares them to the best solutions in the previous round to determine the final best solution, but at each iteration, a "neighborhood" of candidate solutions is evaluated at a time, with the best-scoring solution in the neighborhood being selected as the current best solution in the next round.).

Bhat, Zhu, Jiang, Li, and Wang fail to teach determining whether previous placements of the respective workloads on the respective platforms satisfy the mandatory constraints; in response to determining that the previous placements satisfy the mandatory constraints, outputting the previous placements as the optimal placements; and in response to determining that the previous placements do not satisfy the mandatory constraints, outputting no optimal placements.

However, Nayar teaches determining whether previous placements of the respective workloads on the respective platforms satisfy the mandatory constraints; in response to determining that the previous placements satisfy the mandatory constraints, outputting the previous placements as the optimal placements; and previous placements (claim 1 that the first score and a quantity of previous task assignments of the first type of task assignment completed by the first worker satisfy a plurality of criteria for routing the first task assignment to the first worker; causing the first task assignment to be routed, via the network, to the first worker for completion based on the first score).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bhat, Zhu, Jiang, Li, and Wang with the teachings of Nayar because Nayar’s teaching of previous assignments allows for criteria to be satisfied (see Nayar, claim 1 that the first score and a quantity of previous task assignments of the first type of task assignment completed by the first worker satisfy a plurality of criteria for routing the first task assignment to the first worker; causing the first task assignment to be routed, via the network, to the first worker for completion based on the first score).
	
Bhat, Zhu, Jiang, Li, Wang and Nayar fail to teach in response to determining that the placements do not satisfy the mandatory constraints, outputting no optimal placements.

However, Bai teaches in response to determining that the placements do not satisfy the mandatory constraints, outputting no optimal placements ([0055] if the set is not empty, the optimal selection is made according to the allocation strategy and the result is returned to end the allocation process; If it is empty, an error message will be returned (the user requirements cannot be met), and the allocation process will end; [0005] the final performance is to allocate these applications and services to different one or more servers to run.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bhat, Zhu, Jiang, Li, Wang and Nayar with the teachings of Bai because Bai’s teaching of not outputting an optimal allocation when constraints are not satisfied allows the user to know that there is no optimal allocation (see Bai, [0055] if the set is not empty, the optimal selection is made according to the allocation strategy and the result is returned to end the allocation process; If it is empty, an error message will be returned (the user requirements cannot be met), and the allocation process will end).
	
As per claims 9, 15, and 21, they are computer program product, computer system, and system claims of claim 2, so they are rejected for the same reasons as claim 2 above.

Claims 4, 11, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat, Zhu, Jiang, Li, and Wang, as applied to claims 1, 8, 14, and 20 above, in view of Kawamura et al. (JPH11296374A herein Kawamura).
The claim mappings of Kawamura are made with a translation of JPH11296374A.
Kawamura was cited in the previous office action.
As per claim 4, Bhat, Zhu, Jiang, Li, and Wang teach the computer-implemented method of claim 1.

Bhat, Zhu, Jiang, Li, and Wang fail to teach further comprising: in response to that a workload in the set of workloads has no platform satisfying the best effort constraints, marking the workload as not feasible for upgrading.

	However, Kawamura teaches further comprising: in response to that a workload in the set of workloads has no platform satisfying the best effort constraints, marking the workload as not feasible for upgrading ([0067] Exception that the agent cannot move due to lack of resources on the platform specified as the destination (destination of destination resources). This is the case when the destination platform originally has a configuration that accepts and activates the moved agent, but happens to be short of resources such as memory and cannot accept the agent; [0003] agent processes information).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bhat, Zhu, Jiang, Li, and Wang with the teachings of Kawamura to promote efficiency (see Kawamura, [0035] In this way, by properly using movement and cooperation, information processing using agents in a distributed environment called a network becomes more efficient).
	
As per claims 11, 17, and 23, they are computer program product, computer system, and system claims of claim 4, so they are rejected for the same reasons as claim 4 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        


/H.L./Examiner, Art Unit 2195